Citation Nr: 1113185	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  10-27 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), at any time during the rating period from June 30, 2005 through November 5, 2006.

2.  Entitlement to an initial staged rating in excess of 50 percent for PTSD, from November 6, 2006.

3.  Entitlement to an increased rating for diabetes mellitus, currently rated 20 percent disabling.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran's claim is under the jurisdiction of the RO in Wichita, Kansas.

The June 2006 rating decision granted service connection for PTSD, and assigned a 30 percent initial rating, effective from June 30, 2005.  During the pendency of the appeal, a May 2010 statement of the case rating decision assigned a 50 percent staged initial rating for PTSD, effective from November 6, 2006.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In correspondence received in September 2010 the Veteran's representative essentially requested that the issues on appeal be remanded to the AOJ on the basis (at least in part) that evidence (including employment related documents associated with the claims file and apparently additional evidence submitted directly to the RO, but not of record) not previously considered by the RO, is pertinent to the issues on appeal.  Given these circumstances, the case must be remanded to the AOJ for initial review and consideration.  Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37(b), 20.1304(a) (2010).

The Board observes that the Veteran and his representative raised the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  Such issue has not been adjudicated by the RO, nor developed for appellate consideration at this time.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009) it was held that a claim for TDIU was part of an increased rating issue when such claim is raised by the record.  As such, and while the RO has issued the Veteran VCAA notice as to the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), it must be adjudicated by the RO prior to appellate consideration.

Further, the Board notes a November 2008 rating decision denied entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  Notice of disagreement with that determination was received in December 2008.  A statement of the case has not been issued on that matter.  Additionally, the November 2008 rating decision denied entitlement to an evaluation in excess of 20 percent for diabetes mellitus.  A statement received in March 2009 may reasonably be construed as providing notice of disagreement with that rating determination.  A statement of the case has not been issued on that matter.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED for the following actions:

1.  The AOJ should readjudicate the issues of entitlement to an initial rating in excess of 30 percent for PTSD from June 30, 2005 through November 5, 2006, and entitlement to an initial staged rating in excess of 50 percent for PTSD from November 6, 2006.  In adjudicating the claim the AOJ should consider all the pertinent evidence, including the employment-related documents received subsequent to the May 2010 statement of the case.  If the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the issues should be returned to the Board, as appropriate.

2.  The AOJ should issue a statement of the case as to the November 2008 rating decision denial, (with December 2008 and March 2009 notices of disagreement), of the issues of entitlement to service connection for hypertension, and entitlement to an increased rating for diabetes mellitus.  Such statement of the case readjudication should include review of all evidence of record.  Any additional development deemed appropriate should be obtained.  The appropriate period should be allowed for response.  Only if a timely substantive appeal is received as to an issue should such issue be referred to the Board for appellate consideration.

3.  Thereafter, the AOJ should adjudicate the issue of entitlement to a total rating based on individual unemployability due to service-connected disability.  Any additional development deemed appropriate should be obtained, to include an examination to determine whether the Veteran's service-connected disabilities, in combination, preclude employability.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and his representative.  Only if an appeal is completed as to this matter should the issue be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



